Citation Nr: 1144125	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  07-05 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for multiple sclerosis, to include as due to herbicide exposure.

2.  Entitlement to service connection for multiple sclerosis, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran testified at a July 2007 hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for a bilateral knee disability was remanded by the Board in its August 2010 decision.  Based on the findings of the November 2010 VA examination, service connection for a bilateral knee disability was granted in a July 2011 rating decision.  The full benefit sought on appeal having been granted, the issue is no longer before the Board.

As discussed in more detail below, the Veteran previously claimed entitlement to service connection for multiple sclerosis; these claims were denied in July 1994 and November 1996 rating decisions.  His most recent claim to reopen, received in May 2005, was thus incorrectly adjudicated as an original claim.  Accordingly, the issue is as framed on the title page of the decision, as the Board must first consider whether new and material evidence has been received to reopen the claim, regardless of the RO's actions.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  

The Veteran's appeal was remanded by the Board in August 2010, so that he could be afforded a new VA examination and that his Social Security Administration (SSA) and recent VA outpatient treatment records could be obtained; once these actions were completed, if the benefit sought on appeal was not granted, a Supplemental Statement of the Case was to be issued.  The VA outpatient treatment records were obtained in August 2010; the SSA records were obtained in September 2010; and the VA examination was conducted in November 2010.  A Supplemental Statement of the Case was issued in August 2011.  Accordingly, the Board finds that there has been substantial compliance with the directives of the August 2010 Remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A July 1994 rating decision denied service connection for multiple sclerosis, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  A November 1996 rating decision denied service connection for multiple sclerosis, the Veteran did not appeal that decision, and no new and material evidence was submitted within the appeal period.

3.  Evidence received since the time of the final November 1996 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for multiple sclerosis.

4.  The Veteran's service treatment records do not show a diagnosis of multiple sclerosis or of symptoms constituting the onset of multiple sclerosis.

5.  The evidence of record reflects that multiple sclerosis was first formally diagnosed in 1989, more than 7 years after the Veteran's service separation.  

6.  The evidence of record does not relate the Veteran's multiple sclerosis to his military service or any incident therein, to include herbicide exposure.
CONCLUSIONS OF LAW

1.  The July 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 1991), 38 C.F.R. §§ 3.104, 20.32, 20.1103 (1994); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The November 1996 rating decision is final.  38 U.S.C.A. § 7105 (West 1991), 38 C.F.R. §§ 3.104, 20.32, 20.1103 (1996); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3.  Evidence submitted to reopen the claim of entitlement to service connection for multiple sclerosis is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  The criteria for service connection for multiple sclerosis are not met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  November 2005 and August 2010 letters satisfied the duty to notify provisions; to include the August 2010 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

As noted in the Introduction of this decision, the Veteran's claim was not adjudicated as a claim to reopen, but as an original claim; however, as previously denied claims for the same disability were not appealed and are final, the Veteran's claim is actually one to reopen.  See, c.f., Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008) (holding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury).  However, given that the Veteran's claim is being reopened, which is not prejudicial to the Veteran, VA's compliance with its duties to notify and to assist in the context of the issue of whether new and material evidence has been submitted to reopen the claim need not be assessed.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  His March 1998 Social Security Administration (SSA) disability determination, and the medical records considered in making that decision, was obtained in September 2010.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in January 2005 and November 2010; the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Both VA examinations conducted a complete physical examination of the Veteran; although the January 2005 VA examination did not include a review of the claims file, or provide a nexus opinion with respect to the relationship between the Veteran's multiple sclerosis and his military service, the November 2010 examiner both reviewed the Veteran's medical records and provided such an opinion to include a rationale for the stated conclusion.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Paralyzed Veterans of America.  The representative and the Veterans Law Judge (VLJ) asked questions to ascertain the extent of any in-service event or injury, the Veteran's exposure to herbicides, and whether the Veteran's current disability is related to his military service.  On remand, a VA examination was conducted; otherwise, no pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that has yet to be obtained.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki , No. 2010-7096 (Fed. Cir. Oct. 7, 2011).

The Veteran did not submit any evidence addressing a nexus between his multiple sclerosis and his service within one year of the July 1994 rating decision, nor did he  file a timely appeal to the July 1994 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105 (West 1991), 38 C.F.R. §§ 3.104, 20.32, 20.1103 (1994); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

The RO declined to reopen the Veteran's claim for service connection for multiple sclerosis in the November 1996 rating decision, and notified the Veteran of the decision that same month.  There was medical evidence related to a claim for post traumatic stress disorder submitted within one year of the November 1996 rating decision with mention of the Veteran's multiple sclerosis, but no evidence linking multiple sclerosis to service or to a service connected disability.  Therefore, because no new and material evidence was submitted within the appeal period, and the rating decision was not appealed, it is final.  38 U.S.C.A. § 7105 (West 1991), 38 C.F.R. §§ 3.104, 20.32, 20.1103 (1996); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The basis of the prior final denial was the RO's finding that the evidence of record did not relate the Veteran's multiple sclerosis to his military service, to include as due to herbicide exposure.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the November 1996 rating decision that addresses this basis.  

Evidence submitted and obtained since the November 1996 rating decision includes the November 2010 VA examination report, which contains an opinion as to the relationship between the Veteran's multiple sclerosis and his military service.  This evidence is both "new," as it had not been previously considered by VA, and it is "material" as it addresses the basis on which the Veteran's claim was previously denied.  As new and material evidence to reopen a finally disallowed claim has not been submitted, the claim is reopened.

Merits of the Claim

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g. Agent Orange).  When a disease associated with exposure to herbicides (listed in 38 C.F.R. § 3.309(e)) becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a), the disease will be considered to have been incurred in service, even though there is no evidence of such a disease during the period of service.  

The Veteran's Department of Defense Form 214 establishes that he had service in Vietnam; exposure to herbicides is therefore presumed.  However, multiple sclerosis is not a condition which is presumptively related to herbicide exposure.  See 38 C.F.R. § 3.309.  Thus, service connection may not be granted on a presumptive basis as due to herbicide exposure.

Service connection on a presumptive basis may also be granted when multiple sclerosis becomes manifest to a degree of 10 percent or more within 7 years of service separation.  38 C.F.R. §§ 3.307(a) (3); 3.309(a).  However, the evidence of record thus does not show that the Veteran's multiple sclerosis manifested in service or within 7 years of his service separation.  

The Veteran's service treatment records do not show a diagnosis of multiple sclerosis during service, or any complaints of or treatment for any symptoms associated with multiple sclerosis, such as weakness, incoordination, paresthesias, speech disturbances, or visual disturbances including double vision.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 973 (30th ed., 2003).  Separate December 1969 service treatment records noted a right ankle sprain, resulting in welling and tenderness at the right lateral malleolus, and a right ankle abscess; April 1970 treatment records noted a large tender lymph node in the groin area treated with tetracycline, and treatment for a left forearm soft tissue injury.  A June 1970 treatment record noted multiple fragment wounds of the bilateral legs secondary to a booby trap incident.  No abnormalities were noted in the July 1970 service separation examination report except for a history of bilateral leg shrapnel wounds.  

The Veteran made two assertions during his July 2007 Board hearing which are not substantiated by the record.  First, he testified that during basic training at Parris Island, he was held at the infirmary for five days for high fevers.  Two treatment records generated during the Veteran's time at Parris Island note treatment for a ganglion cyst of the left knee in March 1969 and for gastroenteritis in April 1969, which his fever was only 99 degrees; the only evidence of hospitalization is noted in mid-1970, after the Veteran was treated for the lower extremity shrapnel wounds sustained in the booby trap incident.  He also testified that he had repeated falling during the course of his service, one episode of which resulted in dental work.  The only evidence of a fall is in March 1970, as documented in an April 1970 treatment record, but this was noted as a left arm injury with no neurologic involvement indicated; the dental records show that the last dental work completed during service was done in late 1969, and no work was done in 1970.

The record also does not show, and the Veteran has not received a diagnosis of multiple sclerosis, or asserted that he had symptoms consistent with such a diagnosis, within the first seven years of the postservice period.  The October 1970 VA examination report noted no evidence of multiple sclerosis symptoms or a multiple sclerosis diagnosis.  The remaining evidence of record all tends to show that symptoms ultimately determined to be the onset of multiple sclerosis began in mid- to late 1989.  Specifically, a November 1989 VA outpatient treatment record noted an acute onset of vertical nystagmus, accompanied by numbness of tongue, face, and finger tips, and slurred speech; a November 1989 magnetic resonant imaging test (MRI) showed multiple areas of hyperintensity without mass effect suggestive of multiple sclerosis.  The diagnosis was possible multiple sclerosis.  

VA outpatient treatment records dated from 1990 through 1995, to include multiple records dated in May 1991, repeatedly indicate that the Veteran reported his symptoms first onset in 1989, the year it was first diagnosed based on the MRI results.  Private treatment records dated in the early 1990s noted that multiple sclerosis was first diagnosed in 1989, after the Veteran had experienced eight days of nystagmus.  VA outpatient treatment records dated from February 2000 through April 2010, as well as a March 1997 private treatment record and the January 2005 and November 2010 VA examination reports, all place the onset of the Veteran's multiple sclerosis between 1986 and 1989, both by objective evidence as well as the Veteran's self-report.  Thus, the first diagnosis was at least 16 years after the Veteran's separation from service.  

The Veteran's ex-wife and mother reported in July 2007 lay statements that the Veteran had a history of high fevers and chills since his discharge from service, and had sought medical treatment but the cause was never determined.  His ex-wife specifically indicated hospitalization at the Allegheny Regional Hospital in Low Moor in November 1983 for a 105-degree fever lasting five days, also without a known cause.  However, private records the Allegheny Regional Hospital in Low Moor dated in November 1984 indicate treatment for a 104-degree fever and shaking chills, the cause of which was suspected to be acute bronchitis.  Moreover, while both the Veteran's ex-wife and his mother are capable of recalling that the Veteran was hospitalized, their statements are not competent evidence that the fever and/or chills the Veteran experienced in the early 1980s constituted the onset of multiple sclerosis.  This is especially the case in light of their mutual admission that the cause of the symptoms was never determined, and that the objective treatment records show the cause as having been acute bronchitis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Although service connection for multiple sclerosis is thus not warranted on a presumptive basis, it must also be determined whether the evidence supports a grant of service connection for multiple sclerosis on a direct basis.  The United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

However, the Board also finds that service connection for multiple sclerosis is not otherwise warranted on a direct basis.  As noted above, there is no evidence of multiple sclerosis symptoms prior to 1989; although the Veteran, his ex-wife, and mother asserted such symptoms, they have been correlated to other diagnoses.  Moreover, the Veteran himself did not report these symptoms until his 2007 Board hearing, and indicated that he enjoyed an uninterrupted period of employment with no problems until the sudden onset of his nystagmus and weakness in 1989.  Further, the November 2010 VA examiner concluded that the Veteran's multiple sclerosis was not caused by or related to his active service, to include herbicide exposure.  In providing a rationale, the examiner cited to medical literature discussing the relationship between the disease and herbicides.  Finally, none of the physicians who have treated the Veteran for his multiple sclerosis, either VA or private, have related it to his military service.  Accordingly, service connection for multiple sclerosis on a direct basis is not warranted.

The credible evidence does not establish that multiple sclerosis began during service, onset during the first 7 years after the Veteran's service separation, or is otherwise related to service.  Because the preponderance of the evidence is against the claim, there is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).













ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for multiple sclerosis is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for multiple sclerosis is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


